Citation Nr: 1515046	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-48 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected right ankle disability.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service connected right ankle disability.  

3.  Entitlement to service connection for shortening of the right lower extremity, to include as secondary to service connected right ankle disability.  

4.  Entitlement to an increased rating for residuals of a twist injury of the right ankle, status post triple arthrodesis with traumatic arthritis, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to May 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 and April 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The February 2008 rating decision denied claims for service connection for lumbar and cervical spine disorders and increased the rating for the service connected right ankle disability to 20 percent, effective from the date of claim, and denied a rating in excess of 20 percent for this disability.  The April 2010 rating decision denied a claim for service connection for shortening of the right lower extremity. 

In January 2013, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record.    

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the claims on appeal to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Initially, the undersigned notes that although the VVA and VBMS files do contain any record of VA treatment, the Veteran testified as to ongoing VA treatment, to include by a VA podiatrist.  See January 12, 2013, Hearing Transcript (Transcript), pages 8 and 9.  Therefore, the AOJ will be directed to obtain any pertinent VA treatment records to ensure that claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

With respect to the claim for service connection for shortening of the right lower extremity, the March 2010 examination conducted to address this claim showed the physical measurement of the right leg to equal the left, but the examiner noted that was an "apparent" shortening of the right leg due to a pelvic tilt of 10 degrees.  The examiner stated that as there was "no current objective evidence of actual right leg length shortening", a medical opinion [as to nexus to service or service connected right leg disability] was not necessary.  However, given the pelvic tilt that was manifested as apparent right leg shortening, there remains for consideration whether  the apparent right leg shortening due to a pelvic tilt represents a current disability that is the result of service [to include a motorcycle accident that occurred therein] or the service connected right ankle disability.  In this regard, while the Veteran was afforded a VA examining of the hips in May 2012 that noted a mild right pelvic tilt of "a few degrees," the portion of the examination to address any leg length discrepancy was left blank, and it was again concluded that as there was "no evidence of a right hip condition (normal exam and without complaints)," no medical opinion was necessary.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of judicial precedent as to the nature of the presence of current disability when adjudicating claims for service connection, to the extent that no medical opinions were rendered in connection with asserted right lower extremity shortening at the March 2010 and May 2012 VA examinations, reliance upon these examinations may not withstand judicial  review.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability in service connection claims is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.)

Given the above and some of the assertions by the Veteran as to the inadequacies of the examinations he has been provided with respect to the asserted right leg shortening (Transcript, pages 51-58), the Board finds that the Veteran should be afforded another VA examination, by a clinician who has not examined him, that that includes an opinion as to whether any actual or apparent right leg shortening manifested at any time since he filed his claim is etiologically related to service or the service-connected right ankle disability.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

With respect to the claims for service connection for lumbar and cervical spine disabilities, one of the theories of entitlement to service connection for these disabilities is that they are etiologically related to right leg shortening, to include as a result of an altered gait pattern (Transcript, page 42).  As such, the adjudication of the claims for service connection for lumbar and cervical spine disabilities must be deferred pending the resolution of the inextricably intertwined claim for service connection for right lower extremity shortening.  Harris v Derwinski, 1 Vet. App. 80 (1991).  Moreover, while the Veteran was provided with VA examinations and medical opinions in May 2012 addressing the claims for service connection for lumbar and cervical spine disabilities, the results of these examinations have not been considered in a supplemental statement of the case (SSOC) that addresses the claims for service connection for lumbar and cervical spine disabilities, as required by 38 C.F.R. § 20.1304(c) (2014).  Therefore, and to the extent that either claim remains denied after readjudication, the AOJ will be directed to complete an SSOC that reflects consideration of the May 2012 VA examination results.  
 
Finally with resepec to the claim for an increased rating for the service-connected right ankle disability, testimony by the Veteran reflects possible worsening of this disability since he was last afforded a VA compensation examination to address this disability in January 2008.  In light of these assertions as to potential worsening disability, the claim for an increased rating for the service connected right ankle disability must be remanded for a VA examination so as to determine the exact severity of the disability associated with the service connected right ankle disability.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); C.F.R. §§ 3.159, 3.327(a) (2013).  The clinician who conducts this examination will also be asked to identify any foot problems that may be caused by the service-connected right ankle disability, and the AOJ will be directed in this regard to consider, as raised at the hearing (Transcript, pages 21-22), whether a separate rating(s) for any disability in the right foot is appropriate.  

Finally, prior to arranging for further examinations, and to ensure that the record before the examiner is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical reports pertinent to the Veteran, to include from a podiatry clinic as referenced at the hearing before the undersigned.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Request that the Veteran identify any outstanding non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be afforded a VA examination to address his claim for service connection for right leg shortening by a VA clinician who has not examined him.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  A notation to the effect that this review has taken place should be made in the evaluation reports.  The examiner is asked to respond to the following: 

a)  Is at least as likely as not that any disability due to actual or apparent (to include as a result of a pelvic tilt) shortening of the right lower extremity shown at the examination or by any other evidence since the Veteran filed his claim in September 2007 is etiologically related to service, to include the motorcycle accident incurred therein? 

b). Is at least as likely as not that any disability due to actual or apparent (to include as a result of a pelvic tilt) shortening of the right lower extremity shown at the examination or by any other evidence since the Veteran filed his claim in September 2007 is etiologically related to the service connected right ankle disability, to include as a result of an altered gait pattern and by way of aggravation (permanently increased in severity)?  
 
c).  To the extent that either opinion above is positive to the Veteran, is it at least as likely as not that any cervical or lumbar spine disability is etiologically related to actual or apparent right leg shortening, to include as a result of an altered gait pattern and by way of aggravation (permanently increased in severity)?  

The clinician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

4.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected right ankle disability.  The record, including a copy of this Remand, must be made available to the examiner for review in connection with the examinations.  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected right ankle disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. .

Also, the examiner should identity any disability in the right foot that may be the result of the service connected right ankle disability, and discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right ankle disability. 

The examiner should set forth all examination findings and any test results, and provide a complete rationale for all opinions and conclusions reached, in a comprehensive report.,

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims that have been remanded.  The readjudication of the claim for an increased rating for the right ankle disability should, consistent with the results of the examination of the right ankle requested herein and the other relevant evidence of record, include consideration of whether a separate rating(s) may be assigned for any associated right foot disability.  

To the extent any of these claims remain denied, the Veteran and his representative should be provided with an SSOC that documents consideration of all the evidence of record, to include the results from the May 2012 VA examinations of the lumbar and cervical spine, and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




